Citation Nr: 1225541	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-03 412A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at a private facility from June 8-10, 2007.


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1970 to August 1973. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida, which denied payment for services rendered at Bayfront Medical Center (BMC), from June 8-10, 2007.


FINDINGS OF FACT

1.  The Veteran received medical care at BMC from June 8-10, 2007.  

2.  The condition for which the Veteran received care at BMC emergency room was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health, that VA facilities were not feasibly available, and that at the time of treatment the Veteran was enrolled only in the VA health care system.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized medical expenses incurred at a private facility from June 8-10, 2007, have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.54, 17.1000-1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Additionally, given the grant of the benefit sought, the Board's decision to proceed in adjudicating this claim does not prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Analysis

The Veteran seeks reimbursement for private health care costs incurred at BMC from June 8-10, 2007.  

The Veteran has no service connected disabilities and Section 1728(a), Title 38, United States Code, is therefore not for application in this claim because this Section requires medical care to be provided only for a service connected disability.  See 38 C.F.R. § 17.120.  

Section 1725, Title 38, United States Code, was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  To be entitled to payment for emergency care under this Act, the evidence must demonstrate that all of the following criteria are met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 U.S.C.A. § 1725 requires VA to use the prudent layperson standard in determining if a medical emergency existed.  See Veteran's Mental Health and Other Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran was brought to BMC by Pinellas County emergency management services (EMS) on June 8, 2007.  Under a section titled "emergency" in the EMS Report  "yes" was indicated.  

June 8, 2007, treatment records from BMC's emergency department noted that the Veteran presented with symptoms of nausea, vomiting, and abdominal discomfort.  The Veteran had a past medical history of pancreatitis.  Treatment records noted that the Veteran's nausea and vomiting could be secondary to pancreatitis.  During a pain assessment he reported generalized abdomen pain that was sharp and throbbing and 9/10.  He was given intravenous morphine.  June 9, 2007 treatment records, which are headed as "description of operation" noted that the Veteran had the insertion of a central venous catheter in the subclavian area of his chest.  

The first requirement of Section 1725, Title 38, United States Code (a) and 38 C.F.R. § 17.120, that emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public, are clearly met in this case with the Veteran's treatment at BMC's emergency department.  

The June 2007 administrative decision, which was signed by a physician, noted that a prudent layperson would not have reasonably viewed the visit as an emergency or thought a delay in seeking immediate attention would be hazardous to his health.  This opinion did not discuss any of the Veteran's treatment at BMC, and did not provide any rationale for its conclusion.  Nor does it even appear the Veteran's treatment records from BMC were of record in June 2007, as they were not associated with the Veteran's VAMC claim file until October 2007.  Thus, this opinion is afforded no probative weight as it is not based on an accurate or remotely complete factual basis and did not provide any rationale for its conclusion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  

What is probative, however, is the June 8, 2007 ambulance report noting that the Veteran was having a medical emergency and treatment records from BMC indicating that treating clinicians admitted him to the emergency room and administered morphine for his severe pain.  Thus, it is clear that the Veteran's treatment on June 8, 2007 at BMC, was for a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health under Section 1725, Title 38 (b).  The second requirement of Section 1725 is met.  

Similarly, given that the Veteran was having a medical emergency on June 8, 2007, and was taken by ambulance at the discretion of the EMS staff to the BMC emergency room, the Board finds that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  Thus, the third requirement of Section 1725 is met.  

A June 2007 BMC patient information and insurance statement indicates that at the time of treatment he was enrolled in the VA health care system and had an insurance policy number.  Additionally, the VAMC in Bay Pines, Florida, has not suggested at any time during the pendency of his claim that the Veteran does not meet this basic requirement of entitlement under Section 1725.  Thus, this requirement of Section 1725 is also met.  

Finally, the evidence of record makes clear that the Veteran is financially liable to BMC, and that he has no other coverage under a non-VA health-plan contract.  Nor is there any evidence that the Veteran's emergency room treatment was for a work-related injury, and the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

Accordingly, reimbursement for unauthorized medical expenses incurred at a private facility from June 8-10, 2007, is warranted. 


ORDER

Entitlement to reimbursement for unauthorized medical expenses incurred at a private facility from June 8-10, 2007, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


